DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 3/24/2021 added claim 24.  Applicants’ arguments addressed below are persuasive in overcoming the 35 USC 103 rejection over Majoros in view of Eckert and the double patenting rejection from the office action mailed 12/23/2020; therefore these rejections are withdrawn.  For the reasons discussed below claims 19-24 are allowed.  

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, ", now PAT No. 10,584,299”
AFTER the PHRASE: ------- “The present application is a divisional of U.S. patent application Ser. Number 15/304,757” -------  


Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
Majoros is considered the closest prior art.  Majoros discloses radial polymers having well-defined arms linked to a calixarene core.  Majoros does not, however, disclose the polymer segments being any of those recited in claim 19.  There would be no motivation to modify the teachings of Majoros with Eckert as the combination would functionally change the Majoros compound and render them ineffective for their intended purpose.  Harris et al., 4,699,966 (Harris) discloses polymer bound calixarenes wherein the polymer core has calixarene grounds bound thereon.  This reference does not teach a calixarene core and therefore does not read on the claims as instantly recited.  For these reasons claims 19-24 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771